           Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BLAZE WATERS,
                            Plaintiff,
               v.                                                 CIVIL ACTION NO. 19-3518

    AMTRAK,
                            Defendant.

                                         MEMORANDUM OPINION

Rufe, J.                                                                                         April 24, 2020

          Title II of the Americans with Disabilities Act (“ADA”) prohibits, among other things,

discrimination against individuals with disabilities in connection with transportation. Plaintiff

Blaze Waters, who is proceeding pro se, alleges that the National Railroad Passenger

Corporation (“Amtrak”) discriminated against him in violation of the ADA when he traveled on

one of its trains. Amtrak has moved to dismiss, arguing that Waters lacks standing and that the

Amended Complaint fails to state a claim and is unsigned.

     I.    BACKGROUND1

          “Defendant Amtrak is a rail carrier with a statutory responsibility to provide intercity rail

transportation throughout the United States.”2 Plaintiff Blaze Waters is a disabled individual who

uses breathing equipment.3 He travels “frequently” on Amtrak trains.4 He embarked on a multi-




1
  The following facts are drawn from the Amended Complaint and assumed true for purposes of this Motion to
Dismiss.
2
  Disabled in Action of Pa. v. Nat’l Passenger R.R. Corp., 418 F. Supp. 2d 652, 654 (E.D. Pa. 2005) (citing 29
U.S.C. § 24101(a)).
3
  Amend. Compl. at 3.
4
  Id.
           Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 2 of 8




city itinerary from Charlotte, North Carolina to Atlanta, Georgia, traveling with a companion.5

Both Waters and his travel companion are “visibly disabled.”6

        Shortly after they boarded the train and took their reserved “seats within the handicap

section,” a “train attendant” approached them and loudly insisted they “move and sit the f***

down” in the non-accessible seating.7 Waters explained that he had purchased “handicap

seating,” but the attendant would not listen; she continued to insist that they move. Her “loud

voice and demeanor . . . woke up the other passengers, who then started heckling and

threatening” Waters and his companion to comply with her instructions.8 The attendant “used

discriminatory words pertaining to [their] sexualities and health statuses.” She also insinuated

that Waters and his companion “couldn’t afford handicap seating,” and yelled, “If you want a

handicap seat, you have to pay for it!”9

        When Waters eventually located a manager in another train car, the manager easily

confirmed that Waters had indeed reserved and paid for accessible seating, but did nothing else

to rectify the situation.10 As a result, Waters was unable to use his oxygen machine.11 Waters

also alleges that he felt “disrespected, humiliated, embarrassed and discriminated against,” and

that the “stress of the situation” caused “chest and leg pains.”12

        Waters sued Amtrak in state court and Amtrak removed the case to this Court.13 Amtrak

moved to dismiss.14 Waters filed an Amended Complaint, which is unsigned.15 Amtrak then


5
  Id.
6
  Id.
7
  Id.
8
  Id.
9
  Id.
10
   Id. at 3–4.
11
   Id. at 4.
12
   Id. at 4.
13
   Doc. No. 1.
14
   Doc. No. 5.
15
   Doc. No. 10.

                                                  2
            Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 3 of 8




moved to dismiss again.16 Waters filed an opposition to the Motion to Dismiss several days after

the time to respond had passed, explaining that he had been recovering from a surgery that took

place the day Amtrak’s Motion was filed.17

     II.    LEGAL STANDARD

           Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint for failure to

state a claim upon which relief can be granted is appropriate where a plaintiff’s “plain statement”

lacks enough substance to demonstrate that he is entitled to relief.18 In determining whether a

motion to dismiss should be granted, the court must consider only those facts alleged in the

complaint, accepting the allegations as true and drawing all logical inferences in favor of the

non-moving party.19 Courts are not, however, bound to accept as true legal conclusions framed

as factual allegations.20 Something more than a mere possibility of a claim must be alleged; a

plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”21 The

complaint must set forth “direct or inferential allegations respecting all the material elements

necessary to sustain recovery under some viable legal theory.”22

           With these standards in mind, a complaint filed pro se is “to be liberally construed.”23 A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers.”24 Nonetheless, pro se plaintiffs are still subject to basic

pleading requirements.25 The Third Circuit has further instructed that if a complaint is vulnerable


16
   Doc. No. 11.
17
   Doc. No. 13. The Court finds it appropriate to consider the merits of the case despite the slightly overdue filing.
18
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).
19
   ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); Fay v. Muhlenberg Coll., No. 07-4516, 2008 WL
205227, at *2 (E.D. Pa. Jan. 24, 2008).
20
   Twombly, 550 U.S. at 555, 564.
21
   Id. at 570.
22
   Id. at 562 (internal quotation marks and citations omitted).
23
   Estelle v. Gamble, 429 U.S. 97, 106 (1976).
24
   Haines v. Kerner, 404 U.S. 519, 520-21 (1972).
25
   Rhett v. New Jersey State Superior Court, 260 F. App’x 513, 515 (3d Cir. 2008).

                                                           3
          Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 4 of 8




to dismissal for failure to state a claim, the district court must permit a curative amendment,

unless an amendment would be inequitable or futile.26

     III. DISCUSSION

             A.    Standing

        “Article III of the Constitution limits the judicial power of the United States to the

resolution of Cases and Controversies, and Article III standing enforces the Constitution’s case-

or-controversy requirements.”27 A plaintiff establishes “the irreducible constitutional minimum

of standing” by showing (1) an injury in fact that is concrete and particularized, as well as actual

or imminent; (2) “a causal connection between the injury and the conduct complained of,” such

that the injury is “fairly traceable” to the defendant’s conduct; and (3) a likelihood that the injury

will be redressed by a favorable decision.28

        Amtrak argues that Waters lacks standing because he does not have a protected interest in

sitting in the accessible seating he purchased, and thus did not suffer an injury in fact when he

was forced to move elsewhere. This argument relies heavily on Levine v. National Railroad

Passenger Corp., a decision by another district court in a case brought by a disabled passenger

against Amtrak.29 In Levine, the court ruled that the plaintiff lacked standing because her claims

were based entirely on Amtrak’s alleged violation of certain regulations implementing the

ADA—specifically, regulations governing accessibility for users of mobility aids. But the

plaintiff’s service dog was not a mobility aid, the court determined, and so even assuming she

had been denied access to the seating she purchased, no “cognizable interest” created by the




26
   Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).
27
   Nichols v. City of Rehoboth Beach, 836 F.3d 275, 279 (3d Cir. 2016) (quoting Hein v. Freedom from Religion
Found., Inc., 551 U.S. 587, 597–98 (2007)).
28
   Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (internal citations omitted).
29
   80 F. Supp. 3d 29 (D.D.C. 2015).

                                                        4
            Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 5 of 8




ADA had been “invaded.”30 The court specifically noted that Levine had not alleged “violations

of other provisions of the regulations,” including 49 C.F.R. § 37.5, “which prohibits, in general

terms, discrimination against an individual in connection with the provision of transportation

service.”31

        Here, by contrast, Waters does not base his claim on the mobility-aid regulations. Instead,

the pro se Amended Complaint alleges a violation of the ADA’s anti-discrimination provision

generally, that is, it alleges “discrimination against people w[ith] disabilities during

transportation.”32 Amtrak’s argument that Waters lacks standing because his oxygen device is

not a mobility aid is therefore misplaced. Waters has not alleged a violation of any particular

regulation, but rather that he is a disabled person who was singled out for harassment and

disparagement on the basis of his disability. The ADA creates a cognizable interest in not

“be[ing] subjected to discrimination” in any “qualified individual with a disability,”33 and its

implementing regulations set out a blanket rule that “[n]o entity shall discriminate against an

individual with a disability in connection with the provision of transportation service.”34 Waters

alleges that this cognizable interest was invaded, which amounts to an injury in fact conferring

standing.

              B.    Elements of Discrimination

        Amtrak also argues that the Amended Complaint does not state a claim for discrimination

under the ADA. Title II of the ADA provides that “no qualified individual with a disability shall,

by reason of such disability, be excluded from participation in or be denied the benefits of the




30
   Id.
31
   Id.
32
   Amend. Compl. at 2.
33
   42 U.S.C. § 12132.
34
   49 C.F.R. § 37.5(a).

                                                  5
           Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 6 of 8




services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity.”35 As the Third Circuit held in another case involving Amtrak, “[t]o make out a prima

facie case of discrimination under the ADA, [the plaintiff] must establish that: (1) he is a

qualified individual with a disability; (2) he was either excluded from participation in or denied

the benefits of some public entity’s services, programs, or activities; and (3) such exclusion,

denial of benefits, or discrimination was by reason of his disability.”36

         Amtrak does not dispute that it is a public entity subject to Title II of the ADA.37 When a

public entity like Amtrak is sued under Title II, the entity is vicariously liable for the acts of its

employees.38

         Amtrak also does not dispute for purposes of the Motion to Dismiss that Waters is a

qualified individual with a disability, as he alleges in the Amended Complaint. Instead, Amtrak

argues that Plaintiff has not alleged that he was “excluded from a service, program, or activity of

a public entity”39 because he was “able to board the train” and complete his trip as planned.40

This argument relies on the formulation of the prima facie case articulated by the Third Circuit in

Disability Rights New Jersey, Inc. v. Commissioner, New Jersey Department of Human

Services.41 The Third Circuit’s decision in that case, which considered the right of involuntarily


35
   42 U.S.C. § 12132.
36
   Johnson v. Amtrak, 390 F. App’x 109, 113 (3d Cir. 2010) (emphasis added); see also McCree v. Se. Pa. Transp.
Auth., No. 07-4908, 2009 WL 166660, at *11 (E.D. Pa. Jan. 22, 2009) (explaining that a plaintiff must demonstrate
that “(1) she is a qualified individual with a disability; (2) she was either excluded from or otherwise denied the
benefits of some public entity’s services, programs or activities, or was otherwise discriminated against by the
public entity; and (3) such exclusion, denial of benefits, or discrimination was by reason of the plaintiff’s disability”
(emphasis added)); Spieth v. Bucks Cty. Hous. Auth., 594 F. Supp. 2d 584, 591 (E.D. Pa. 2009) (“[U]nder Title II of
the ADA a plaintiff must establish that 1) he or she has a disability; 2) he or she is otherwise qualified; and 3) he or
she is being excluded from participation in, being denied the benefits of, or being subjected to discrimination under
the program solely because of her disability.” (emphasis added)).
37
   Disabled in Action, 418 F. Supp. 2d at 655 (citing 42 U.S.C. § 12131(1)(C)).
38
   Guynup v. Lancaster County, No. 06-4315, 2008 WL 4771852, at *1 n.3 (E.D. Pa. Oct. 29, 2008) (citing Duvall v.
County of Kitsap, 260 F.3d 1124, 1141 (9th Cir. 2001)).
39
   Def.’s Mem. Supp. Mot. to Dismiss [Doc. No. 11] at 6 (quoting Disability Rights N.J.., 796 F.3d at 301).
40
   Id.
41
   796 F.3d 293 (3d Cir. 2015).

                                                           6
           Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 7 of 8




committed people with mental illness to judicial process before being forcibly medicated,

explained that a Title II plaintiff must show “that he was excluded from a service, program, or

activity of a public entity.”

        That formulation omits part of the statutory language of § 12132, however, which

provides that disabled people may not “be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.”42 The decision in Disability Rights stems from a different

context than this case—only the “exclusion” concept was relevant there. The full prima facie

case as articulated in Johnson, which has been applied in other Third Circuit cases, accords with

the statute’s disjunctive language: A plaintiff who shows he was “otherwise discriminated

against” but not “excluded” by a public entity makes out a prima facie case of discrimination

under Title II.43 Thus, Waters makes out a prima facie case if he was “otherwise discriminated

against” by Amtrak, whether he was “excluded” or not.

        Waters has met his pleading burden. The Amended Complaint plausibly alleges that an

Amtrak employee singled out Waters and his travel companion because they are “visibly

disabled,” loudly berated them, and forced them to move from the accessible seats they had

reserved and paid for to non-accessible seats.44 It also alleges that the employee “used

discriminatory words pertaining to [Waters’ and his companion’s] . . . health statuses” and that

the employee placed a piece of luggage in the accessible seats they were forced to vacate,

preventing Waters (or any other disabled person on board) from sitting there.45 Although this


42
   42 U.S.C. § 12132 (emphasis added).
43
   See supra note 36; see also Chambers v. Sch. Dist. of Philadelphia Bd. of Educ., 587 F.3d 176, 189 (3d Cir. 2009)
(identifying three elements of prima facie case: the plaintiff “(1) has a disability; (2) was otherwise qualified to
participate in a school program; and (3) was denied the benefits of the program or was otherwise subject to
discrimination because of her disability” (emphasis added)).
44
   Amend. Compl. at 3.
45
   Id.

                                                         7
          Case 2:19-cv-03518-CMR Document 17 Filed 04/24/20 Page 8 of 8




may not be the typical Title II fact pattern—Title II cases more commonly involve issues of

reasonable accommodation—the conduct Waters describes is, if true, plainly discriminatory.46

Accordingly, Waters’ claims will not be dismissed.

             C.    Unsigned Complaint

        Finally, Amtrak points out that the pro se Amended Complaint is unsigned in violation of

Rule 11.47 Amtrak finds particular fault with the fact that after it noted the failure to sign in its

Motion to Dismiss, Waters neglected to correct it. While pro se plaintiffs are certainly expected

to follow the Federal Rules of Civil Procedure, courts in this district have “consistently

interpreted” the less stringent standard applied to pro se plaintiffs as granting “leeway when [a

plaintiff] has filed an unsigned complaint, ordering the plaintiff to cure the defect within a

limited time rather than dismissing the case.”48 The Court finds that approach to be appropriate

here and will order Waters to refile his Amended Complaint, signed and dated, by the time given

in the accompanying Order.

     IV. CONCLUSION

        Waters’ Amended Complaint states a claim under Title II of the ADA, and he has

standing to bring this lawsuit, so his claims may proceed so long as he refiles his Amended

Complaint with a signature. An appropriate Order follows.




46
   Cf. Johnson v. Amtrak, No. 08-4986, 2009 WL 1845226, at *10 (E.D. Pa. 2009) (granting summary judgment for
Amtrak where plaintiff demonstrated only that he was “inconvenienced” by delays experienced by all passengers
whether disabled or not); McCree, 2009 WL 166660, at *12 (granting summary judgment for transit entity where
plaintiff did not demonstrate that transit worker “intentionally discriminated” against her).
47
   The original Complaint, filed in state court, was signed. See Doc. No. 1. Amtrak removed the case here and
moved to dismiss, arguing in part that the Complaint was unacceptably vague. See Doc. No. 5. Waters filed a more
detailed Amended Complaint in response, which he neglected to sign.
48
   Mazzoni v. United States, No. 05-5743, 2006 WL 1564020, at *1 (E.D. Pa. Apr. 17, 2006).

                                                       8
